Case 2:20-cv-14467-AMC Document 1 Entered on FLSD Docket 12/29/2020 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                FORT PIERCE DIVISION

                                                2:20-cv-14467
                            Civil Action No. _____________________

 VIRGINIA EBANKS,

        Plaintiff,

 v.

 CREDIT CORP SOLUTIONS, INC.

       Defendant,
 ________________________________________/



                                          COMPLAINT

        NOW COMES Plaintiff, VIRGINIA EBANKS, through undersigned counsel,

 complaining of Defendant, CREDIT CORP SOLUTIONS, INC., as follows:

                                  NATURE OF THE ACTION

        1.      This action is seeking redress for Defendant’s violation(s) of the Fair Debt

 Collection Practices Act (the “FDCPA”), 15 U.S.C. § 1692 et seq.

                                 JURISDICTION AND VENUE

        2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.      Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                            PARTIES

        4.      VIRGINIA EBANKS (“Plaintiff”) is a natural person, over 18-years-of-age, who

 at all times relevant resided at 2073 SE Lennard Rd, Apt 310, Port Saint Lucie, Florida 34952.

        5.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).




                                                 1
Case 2:20-cv-14467-AMC Document 1 Entered on FLSD Docket 12/29/2020 Page 2 of 7




           6.    CREDIT CORP SOLUTIONS, INC. (“Defendant”) is a corporation organized and

 existing under the laws of the state of Utah.

           7.    Defendant maintains a principal place of business at 121 West Election Road, Suite

 200, Draper, Utah 84020.

           8.    Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

           9.    Defendant uses instrumentalities of interstate commerce and the mail in its business

 – the principal purpose of which is the collection of debt owed or due or asserted to be owed or

 due another.

                                   FACTUAL ALLEGATIONS

           10.   At some point, Plaintiff applied and was approved for a line of credit through

 Rooms to Go.

           11.   Due to unforeseen financial difficulties, Plaintiff was unable to stay current on her

 obligation to Rooms to Go.

           12.   Upon information and belief, at the time that Plaintiff fell into default with Rooms

 to Go, she owed approximately $2,430.62 (“subject debt”).

           13.   Plaintiff’s $2,430.62 balance is a “debt” as defined by 15 U.S.C. §1692a(5).

           14.   Plaintiff’s $2,430.62 balance – once unpaid – was referred for collection.

           15.   Defendant mailed Plaintiff a letter, dated December 15, 2020 (the "Letter"), which

 stated:

                                          Intentionally left blank




                                                   2
Case 2:20-cv-14467-AMC Document 1 Entered on FLSD Docket 12/29/2020 Page 3 of 7




        16.    The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).

        17.    The Letter is the only written communication that Plaintiff has received from

 Defendant to date.

        18.    The Letter specifically states it is a communication from a debt collector.

        19.    At no point in time after receiving this communication did Plaintiff receive any

 other written communication from Defendant.

                                                3
Case 2:20-cv-14467-AMC Document 1 Entered on FLSD Docket 12/29/2020 Page 4 of 7




        20.     Specifically, at no point did Plaintiff received a letter from Defendant including the

 notice required by 15 U.S.C. §1692g.

                                                DAMAGES

        21.     The statute (FDCPA) thus gives debtors a right to receive accurate information,

 which they can enforce against debt collectors by bringing suit under the FDCPA. See Hahn v.

 Triumph P'ships LLC, 557 F.3d 755, 757 (7th Cir. 2009) ("The [FDCPA] is designed to provide

 information that helps consumers to choose intelligently ... .").

        22.     The value of receiving complete and truthful information about one's financial

 affairs is of the upmost importance and material in making a decision about ones financial affairs.

        23.     As a result of Defendant’s illegal collection practices Plaintiff was deprived of her

 statutorily guaranteed FDCPA rights.

        24.     Plaintiff was deprived of material information regarding the subject debt which did

 not allow her to make a full and complete assessment of Defendant’s collection activity and

 resulting in an inability to make a decision as to how to handle the subject debt.

        25.     Concerned with having had her rights violated, Plaintiff was forced to retain

 counsel; therefore, expending time and incurring attorney’s fees to vindicate her rights.


                                      CLAIMS FOR RELIEF

                                          COUNT I:
                  Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

        26.     Paragraphs 10 to 25 of this Complaint are expressly adopted and incorporated

 herein as though fully set forth herein.

                                     Violation(s) of 15 U.S.C. § 1692g




                                                   4
Case 2:20-cv-14467-AMC Document 1 Entered on FLSD Docket 12/29/2020 Page 5 of 7




        27.     Section 1692g of the FDCPA requires debt collectors to make certain disclosures

 regarding a consumer’s right to dispute the validity of a debt and request verification of the same

 within five days of the initial communication between the consumer and the debt collector.

        28.     Section 1692g(a) provides:

        (a) Within five days after the initial communication with a consumer in connection
        with the collection of any debt, a debt collector shall, unless the following
        information is contained in the initial communication or the consumer has paid the
        debt, send the consumer a written notice containing –

                (1)      the amount of the debt;

                (2)      the name of the creditor to whom the debt is owed;

                (3)      a statement that unless the consumer, within thirty days after receipt
                         of the notice, disputes the validity of the debt, or any portion thereof,
                         the debt will be assumed to be valid by the debt collector;

                (4)      a statement that if the consumer notifies the debt collector in writing
                         within the thirty-day period that the debt or any portion thereof, is
                         disputed, the debt collector will obtain verification of the debt or a
                         copy of a judgment against the consumer and a copy of such
                         verification or judgment against the consumer and a copy of such
                         verification or judgment will be mailed to the consumer by the debt
                         collector; and

                (5)       a statement that, upon the consumer’s written request within the
                         thirty-day period, the debt collector will provide the consumer with
                         the name and address of the original creditor, if different from the
                         current creditor.

 15 U.S.C. § 1692g(a).

        29.     The disclosures set forth in 15 U.S.C. § 1692g(a), frequently referred to as the

 “validation notice,” are required in the initial communications of all debt collection attempts.

        30.     The validation notice provisions were included by Congress to ensure that

 consumers would receive notice of their legal rights.

        31.     Defendant violated 15 U.S.C. § 1692g(a) by failing to include and or provide the

 mandatory validation notice as required by 15 U.S.C. § 1692g(a).

                                                    5
Case 2:20-cv-14467-AMC Document 1 Entered on FLSD Docket 12/29/2020 Page 6 of 7




        32.        Defendant’s letter was the only communication which Plaintiff has received from

 Defendant, and the Letter fails to include the information required by 15 U.S.C. §1692g.

        33.        Defendant violated 15 U.S.C. §1692g by failing to provide Plaintiff with the

 disclosures required by the FDCPA.

        34.        Plaintiff may enforce the provisions of 15 U.S.C. § 1692g pursuant to section k of

 the FDCPA (15 U.S.C. § 1692k) which provides "any debt collector who fails to comply with any

 provision of [the FDCPA] with respect to any person is liable to such person in an amount equal

 to the sum of -

        (1)        any actual damage sustained by such person as a result of such failure;

        (2)

                   (A)    in the case of any action by an individual, such additional damages
                          as the court may allow, but not exceeding $1,000.00; or

        (3)        in the case of any successful action to enforce the foregoing liability, the
                   costs of the action, together with reasonable attorney's fees as determined
                   by the court.

        WHEREFORE, Plaintiff. VIRGINIA EBANKS, requests the following relief:

        A.         a finding that Defendant violated 15 U.S.C. § 1692g;

        B.         an award of any actual damages sustained by Plaintiff as a result of Defendant’s

                   violation(s) pursuant to 15 U.S.C. §1692k(a)(1);

        C.         an award of such additional damages, as the Court may allow, but not exceeding

                   $1,000.00 pursuant to 15 U.S.C. §1692(a)(2)(A);

        D.         an award of costs of this action including expenses together with reasonable

                   attorney’s fees as determined by this Court pursuant to 15 U.S.C. §1692k(a)(3); and

        E.         an award of such other relief as this Court deems just and proper.




                                                    6
Case 2:20-cv-14467-AMC Document 1 Entered on FLSD Docket 12/29/2020 Page 7 of 7




                                    DEMAND FOR JURY TRIAL

         Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

 this action so triable of right.



 DATED: December 29, 2020
                                                      Respectfully Submitted,

                                                      VIRGINIA EBANKS

                                                      By: /s/ Alexander J. Taylor

                                                      Alexander J. Taylor, Esq.
                                                      Florida Bar No. 1013947
                                                      SULAIMAN LAW GROUP, LTD.
                                                      2500 South Highland Avenue
                                                      Suite 200
                                                      Lombard, Illinois 60148
                                                      +1 630-575-8181
                                                      ataylor@sulaimanlaw.com




                                                  7
